The petition of the receiver for a transfer of this cause from the district court of appeal to the supreme court is denied. We are in doubt concerning the part of the opinion of the district court which seems to imply that in an action for rescission it is unnecessary for the complaint to state facts showing reasonable diligence to discover the facts constituting the fraud on account of which the rescission is asked. But whether this is correct or not, as a rule of pleading, is immaterial to the decision, because in this case the facts alleged by the petitioner in his petition for intervention, but not fully stated in the opinion of the district court, are sufficient to excuse him for the delay in making such discovery. *Page 423